EXHIBIT NEWS FOR IMMEDIATE RELEASE CONTACT: BRIEN M. CHASE, CFO MAY 1, 2008 304-525-1600 PREMIER FINANCIAL BANCORP, INC. ANNOUNCES COMPLETION OF TRADERS BANKSHARES, INC. ACQUISITION PREMIER FINANCIAL BANCORP, INC. (PREMIER), HUNTINGTON, WEST VIRGINIA (NASDAQ/NMS-PFBI), a $564 million community bank holding company with five bank subsidiaries as of March 31 2008, announced that its acquisition of Traders Bankshares, Inc. (“Traders”) was completed effective with the close of business on April 30, 2008.Traders, a $108 million bank holding company (as of March 31, 2008) headquartered in Spencer, West Virginia, will expand Premier’s banking franchise into Roane, Jackson and Wood counties in West Virginia with locations in Spencer, Mineral Wells and Ripley.Under terms of the definitive agreement of merger dated November 27, 2007, each share of Traders common stock will be entitled to merger consideration of $50.00 cash and 3.75 shares of Premier common stock.Premier will issue approximately 675,000 shares of its common stock and pay in total approximately $9.0 million in cash to the shareholders of Traders.The cash portion of the merger consideration was funded by proceeds from a borrowing from First Guaranty Bank in Hammond,
